Citation Nr: 1813272	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  13-35 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a pituitary gland disorder, to include a pituitary adenoma and hypopituitarism.

2.  Entitlement to service connection for a headache disorder, to include migraines and non-migraines, to include as secondary to hypopituitarism.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and a mood disorder due to a medical condition (hypopituitarism).

4.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee and right hip disabilities.

5.  Entitlement to service connection for thoracolumbar spine strain with sacroiliac joint dysfunction and degenerative changes, to include as secondary to service-connected left knee and right hip disabilities.

6.  Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD) with dysthymia and panic disorder.

7.  Entitlement to increased ratings for a left knee disability.

8.  Entitlement to an extension beyond September 30, 2009, for a temporary total evaluation based on the service-connected psychiatric disorder requiring a period of hospitalization.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 4, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to April 1993. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 (all issues except temporary 100 percent rating claim and TDIU), July 2010 (temporary 100 percent rating claim), and May 2014 (grant of TDIU) ratings decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran and her spouse testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing is associated with the electronic record.

In the March 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  The RO also denied a rating in excess of 10 percent for the left knee disability.  

In a July 2010 rating decision, the RO assigned a temporary 100 percent disability rating for PTSD from July 27, 2009, to September 30, 2009, pursuant to 38 C.F.R. § 4.29 (2017).

In a July 2013 rating decision, the RO granted service connection for dysthymia and panic disorder effective November 28, 2008, and assigned a 70 percent disability rating for the psychiatric disorder effective April 4, 2013.  In a May 2014 rating decision, the RO assigned a 100 percent disability rating for the left knee disability from August 22, 2013, to September 30, 2013, pursuant to 38 C.F.R. § 4.30 (2017).  The RO assigned a 100 percent disability rating under 38 C.F.R. § 4.71, Diagnostic Code 5055 (2017) effective from March 11, 2014, to April 30, 2015, and assigned a 30 percent disability rating under that diagnostic code effective May 1, 2015.  As the 70 and 30 percent disability ratings for the psychiatric disorder and left knee disability, respectively, are not the maximum ratings available for thee disabilities, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

A June 2009 VA neurological examination report reveals diagnoses of migraines and a headache disorder associated with the pituitary adenoma.  As discussed below, the Board is granting service connection for both headache disorders but on separate theories of entitlement.  Similarly, a January 2010 VA psychiatric examination report reveals diagnoses of major depressive disorder and mood disorder due to medical condition (hypopituitarism).  As discussed below, the Board is granting service connection for both psychiatric disorders but on separate theories of entitlement.  

In a May 2014 rating decision, the RO granted TDIU effective April 4, 2013.  The Veteran is claiming that she was unemployed prior to April 4, 2013. She filed a formal claim for TDIU in April 2012.  Since entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of the initial adjudication of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the increased rating claims have been pending to April 4, 2013, there is a pending claim of entitlement to TDIU prior to April 4, 2013, which was discussed by the undersigned Veterans Law Judge at the hearing.  Hearing transcript, page 29.

In light of the above, the issues are as stated on the first two pages of this decision.

The issues of entitlement to service connection for right knee and back disabilities, increased ratings for a psychiatric disorder and left knee disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the pituitary adenoma and hypopituitarism are related to active service.

2.  The weight of evidence shows that the migraines began in active service.  

3.  The weight of evidence shows that the Veteran has a headache disorder other than migraines and that this headache disorder was caused by a pituitary adenoma. 

4.  The evidence is in equipoise as to whether the Veteran has major depressive disorder instead of or in addition to dysthymia.

5.  The evidence is in equipoise as to whether the major depressive disorder is related to the in-service sexual assault.

6.  The weight of evidence shows that the mood disorder was caused by the hypopituitarism.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a pituitary adenoma that resulted in hypopituitarism was incurred in service.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Migraines were incurred in service.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A non-migraine headache disorder was caused by hypopituitarism.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, major depressive disorder was incurred in service.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.  A mood disorder due to medical condition was caused by hypopituitarism.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

Pituitary gland and headache disorders

The medical evidence shows that the Veteran has had a pituitary adenoma and currently has hypopituitarism related to that adenoma.  See, e.g., the June 2009 VA examination report.  The medical evidence reveals diagnoses of migraines and non-migraines.  See id.

The Veteran's service treatment records show that she had complaints of nausea, vomiting, cramps, chills, headaches, and dizziness in September 1988.  She was treated for gastritis in May 1989.  In February 1990, the Veteran was treated for nausea and post-concussion headaches following a motor vehicle accident.  She continued to have headaches in March 1990.  In April and August 1990, she was treated for fatigue and headaches, respectively.  In December 1990 and March 1991, she was treated for stomach pain and headaches, respectively.  In December 1991, she treated for headaches, nausea, stomach cramps, vomiting, and dizziness.  In March 1992, she was treated for headaches.  Therefore, the service treatment records show symptoms that are possibly related to a pituitary gland disorder and recurring treatment for headaches.

There is conflicting medical evidence on whether the pituitary gland disorder is related to active service.

A May 2009 VA examination report reflects that the examiner opined that the pituitary adenoma was not related to the in-service motor vehicle accident in February 1991.  

In the initial report, the June 2009 VA examiner opined that the Veteran's pituitary tumor was as likely as not present in service.  The examiner noted that the Veteran reported the onset of endocrinological symptoms - weakness, lightheadedness, and polyuria - in service.  The examiner noted that the pituitary tumor was not related to her in-service motor vehicle accident.  

In a September 2009 addendum to the June 2009 VA examination report, the examiner noted that the Veteran did report post-prandial weakness, dizziness, nausea, and gastrointestinal upset in service and that she was noted to have reactive hypoglycemia on glucose tolerance testing in 1990.  The examiner indicated that while these symptoms are non-specific, these symptoms may certainly be due to the endocrinological derangements confirmed in 2008, namely Cushing's syndrome and abnormalities of growth hormone production.  The examiner noted that while these specific endocrinological abnormalities were not diagnosed in service, it is as likely as not that she was manifesting early symptoms as early as 1990 due to endocrinological dysfunction from a slow-growing pituitary adenoma.

In a September 2009 VA medical opinion, another VA doctor stated that it would be resorting to mere speculation  to state whether the Veteran had signs and symptoms of a pituitary tumor in service because her tumor was not discovered until years after service.  The doctor noted that the service treatment records were not specifically suggestive of any endocrine condition.  The doctor, however, added that generally pituitary tumors can go undetected because of non-specific symptoms.  The doctor also reported that the 1993 medical board examination report shows that she had no signs on physical examination that were suggestive of any endocrine disorder.  

Given these conflicting medical opinions, the Board finds that the evidence is in equipoise as to whether the pituitary adenoma and hypopituitarism are related to active service.  Hence, service connection for pituitary gland disorder, to include a pituitary adenoma and hypopituitarism, is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

The June 2009 VA examination report shows diagnoses of migraines and non-migraine headaches.  In the initial report, the examiner opined that the migraines were as likely as not triggered by the concussion and whiplash injury from the motor vehicle accident in 1990 as both types of injury are potential triggers for migraines in susceptible patients.  The examiner stated that the non-migraine headache, a frontal pressure headache, was more likely than not related to her pituitary tumor.

In the September 2009 addendum, the June 2009 VA examiner stated that there was no objective evidence that the migraines were caused by the motor vehicle accident in 1990.  The examiner noted that though service treatment records showed treatment for headaches consistent with migraines after the accident, the Veteran was treated for headaches in service prior to the accident.  The examiner concluded that the treatment for headaches prior to the accident indicates that the migraines were not caused by the motor vehicle accident.  The examiner in essence stated that the Veteran had migraines in service but that this headache disorder preexisted the in-service motor vehicle accident in 1990.  Thus, the weight of evidence shows that the migraines began in active service and service connection for migraines is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

In the September 2009 addendum, the June 2009 VA examiner noted that there is no clear documentation of the bifrontal pressure headaches starting during service.  The examiner opined that it is as likely as not that the onset of the bifrontal pressure headaches are due to the pituitary adenoma and that it is more likely than not that this type of headache began after service.  The weight of evidence shows that the Veteran has a headache disorder other than migraines and that this headache disorder was caused by a pituitary adenoma.  Thus, service connection for non-migraines as secondary to the pituitary gland disorder via causation is order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

Psychiatric disorder 

As for the depressive disorder, there is conflicting medical evidence on whether the Veteran has major depressive disorder instead of or in addition to dysthymia.  A January 2010 VA examiner diagnosed major depression, recurrent.  The Veteran's private psychologist diagnosed major depressive disorder in 2012.  An April 2013 VA examiner diagnosed dysthymia.  The Board finds that the evidence is in equipoise as to whether the Veteran has major depressive disorder instead of or in addition to dysthymia.

There is also conflicting medical evidence on whether major depressive disorder is related to active service.  In a January 2009 statement, a licensed practicing counselor opined that the Veteran had depression that is more likely than not a direct result of the personal trauma she experienced in service.  The RO found that the Veteran was sexually assaulted in service, and the Board concurs with that finding.  The January 2010 VA examiner opined that major depression was related to life stressors, a disrupted adoption in 2000 in particular.  The Board finds that the evidence is in equipoise as to whether the major depressive disorder is related to the in-service sexual assault.

In light of the above, service connection for major depressive disorder is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

The January 2010 VA examiner diagnosed mood disorder due to medical condition (hypopituitarism).  The weight of evidence shows that the mood disorder was caused by the hypopituitarism.  Accordingly, service connection for a mood disorder as secondary to the pituitary gland disorder via causation is order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

The Board notes that the Veteran is currently receiving a 70 percent disability rating for her service-connected psychiatric disorder and that these grants of service connection are unlikely to result in a higher rating though the RO must consider any symptoms from the major depressive disorder and mood disorder in rating the service-connected psychiatric disorder.


ORDER

Entitlement to service connection for a pituitary gland disorder, to include a pituitary adenoma and hypopituitarism, is granted.

Entitlement to service connection for a headache disorder, to include migraines and non-migraines, is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and a mood disorder due to a medical condition (hypopituitarism), is granted.


REMAND

In her April 2012 formal claim for TDIU, she reported that she anticipated she would receive SSDI benefits.  The RO should obtain all records from the Social Security Administration pertaining to her claim for disability benefits.

In that formal claim, the Veteran also reported that she had a recent encounter with the VA vocational rehabilitation.  Any VA vocational rehabilitation file pertaining to the Veteran should be associated with the electronic record.

In her April 2010 notice of disagreement, the Veteran reported that she was being treated by Orthopedic and Fracture Clinic.  The RO should obtain all records from this provider as well as any additional records from the Portland VA Medical Center.

The Veteran submitted some treatment records showing that she received treatment in the 1990s as a military dependent spouse.  The RO should contact the service department and obtain all records pertaining to treatment as a military dependent spouse.

In her April 2012 formal TDIU claim, the Veteran has reported that her employment problems began in 2008 and that she only worked part-time or less starting in 2009.  She also reported that she started working at a health care provider for Native Americans in 2010 and that she is "still on the books but in permanent leave."   The RO should ask the Veteran to provide income information from 2008 to 2013 to show whether she was earning more than the poverty threshold for one person.  The RO should also contact her last two employers that employed the Veteran in 2008 and 2010.

The Veteran's last VA psychiatric examination was in 2013.  Her last VA orthopedic examination was in 2011 and she has since underwent a total knee arthroplasty.  Given the passage of time since both examinations and the change in her left knee disability since the 2011 VA examination, new examinations are necessary.

A July 2009 VA examiner opined that the back disorder and right knee disorder were not related to the service-connected left knee and right hip disabilities.  Similarly, a July 2011 VA examiner opined that the right knee disability was not secondary to the service-connected left knee and right hip disabilities.  These opinions do not adequately address causation and aggravation.  Therefore, a new examination is necessary.

In a July 2010 rating decision, the RO assigned a temporary 100 percent disability rating for PTSD from July 27, 2009, to September 30, 2009, pursuant to 38 C.F.R. § 4.29.  The Veteran filed a timely notice of disagreement with this determination in January 2011.  However, no statement of the case (SOC) has been issued addressing this determination.  Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for psychiatric disorder, knee disorders, cervical spine disorder, lumbar spine disorder, right hip disorder, pituitary gland disorder, and headaches, as well as any other disabilities relevant to her TDIU claim.  Attempt to obtain all records from Orthopedic and Fracture Clinic.  Regardless of her response, obtain any additional records from the Portland VA Medical Center since October 2016.

2.  Contact the Social Security Administration and obtain any records pertaining to a disability claim filed by the Veteran.

3.  Contact the service department and obtain all records pertaining to the Veteran being treated as a military dependent spouse.  The AOJ should obtain any necessary information from the Veteran to facilitate a search for these records.

4.  Associate any VA Vocational Rehabilitation file for the Veteran with her electronic claims file.

5.  Ask the Veteran to provide income information from 2008 to 2013, to include monthly income information in 2009, 2010, and 2011, to show whether she was earning more than the poverty threshold for one person during any given twelve-month period during the time period from November 2008 to April 2013.

6.  Contact her last two employers that employed the Veteran in 2008 and 2010, which are listed in her April 2012 formal TDIU claim and ask them to complete a VA Form 21-4192, request for employment information in connection with claim for disability.

7.  After the development in 1 through 4 is completed, schedule the Veteran for an examination to determine the current severity and nature of the lumbar spine disability and bilateral knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her lumbar spine disability and bilateral knee disabilities.

The examiner is also asked to provide the following information:

The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the current right knee disability is related to service, to include in-service treatment for right knee patellar tendonitis.

The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the current right knee disability was (1) caused by or (2) aggravated by the service-connected right femoral neck fracture status post internal fixation with trochanteric bursitis or the service-connected left total knee arthroplasty.

If the medical provider finds that the current right knee disability was aggravated by the service-connected right hip disability or by the service-connected left knee disability, then the examiner should quantify the degree of aggravation.

The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the current back disability was (1) caused by or (2) aggravated by the service-connected right femoral neck fracture status post internal fixation with trochanteric bursitis or the service-connected left total knee arthroplasty.

If the medical provider finds that the current back disability was aggravated by the service-connected right hip disability or by the service-connected left knee disability, then the examiner should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, an examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  After the development in 1 and 4 is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and extent of her service-connected psychiatric disorder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to her psychiatric disorder.  A complete rationale for any opinion offered must be provided.

9.  Issue a SOC to the Veteran addressing the issue of Entitlement to an extension beyond September 30, 2009, for a temporary total evaluation based on the service-connected psychiatric disorder requiring a period of hospitalization.  The Veteran must be advised of the time limit in which she may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

10.  Thereafter, the RO must readjudicate the issues on appeal, with consideration of all evidence of record.  The RO should readjudice the TDIU after all ratings and effective dates have been assigned for the pituitary gland disorder, headache disorder, and psychiatric disorders.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


